Citation Nr: 0739564	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  03-04 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel








INTRODUCTION

The veteran served on active duty from April 1961 to April 
1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit currently sought on appeal.  The veteran 
perfected a timely appeal. 

Thereafter, in May 2004, the Board remanded this issue to the 
RO (via the Appeals Management Center (AMC)) for further 
evidentiary development.  After completion of the requested 
development, the AMC returned his case to the Board for 
appellate review.

In an April 2005 decision, the Board denied the veteran's 
service connection claim. The veteran subsequently appealed 
the decision to the United States Court of Appeals for 
Veterans Claims (Court).  Pursuant to a November 2006 Joint 
Motion for an Order Vacating the Board Decision (Joint 
Motion), the Court vacated the April 2005 decision, and 
remanded the case to the Board for readjudication.  In June 
2007, the Board remanded the decision to the RO via the AMC 
for additional evidentiary development pursuant to the 
Court's Order.  After completion of the requested 
development, the AMC has again returned the case to the Board 
for appellate review. 


FINDING OF FACT

 Bilateral hearing loss manifested years after service and is 
not related to service. 





CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1154, 5103-5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 
(2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated October 2001, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  In 
correspondence dated in June 2004, the veteran was instructed 
to submit any evidence in his possession that pertained to 
his claim.  Additionally, in June 2007, the veteran was 
notified of the way initial disability ratings and effective 
dates are established.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309. 

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

At the outset, the Board has considered whether presumptive 
service connection for sensorineural hearing loss is 
warranted in the instant case.  Although the veteran has 
received several diagnoses of bilateral sensorineural hearing 
loss, the evidence of record fails to establish any clinical 
manifestations of compensable sensorineural hearing loss 
within one year from discharge.  See 38 C.F.R. §§ 3.307, 
3.309.  Thus, the criteria for presumptive service connection 
have not been satisfied.  The Board will now address the 
issue of direct service connection on a nonpresumptive basis.   

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, both 
VA and private audiological tests have resulted in findings 
indicative of bilateral sensorineural hearing loss under 38 
C.F.R. § 3.385.  Therefore, the first element of a service 
connection claim is satisfied.  

With respect to the second element of a service connection 
claim, that of in-service incurrence, service personnel 
records have been reviewed.  The veteran has attributed 
bilateral hearing loss to extensive exposure to firing 
weaponry while in service.  The veteran's military 
occupational specialty was Heavy Weapons Infantryman.  The 
veteran served as a rifleman from February to December 1962.  
His statements regarding in-service exposure to noise are 
credible given the time, place, and circumstances of his 
service.  See 38 U.S.C.A. § 1154(a).  Thus, in-service noise 
exposure can be presumed.  Id.   The final question, 
therefore, is whether the evidence establishes a link between 
the veteran's current disability and his service.  

Service medical records are negative for treatment for 
hearing loss.  An audiogram conducted in February 1963, in 
connection with discharge from active service, showed pure 
tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
5
LEFT
15
10
10
10
5

An audiogram conducted in May 1965 in connection with the 
veteran's retention in the Army Reserves showed these pure 
tone thresholds:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
n/a
35
LEFT
15
10
10
n/a
5

(The Board notes that service department audiometric 
examinations prior to November 1, 1967, are assumed to be 
American Standards Association (ASA) units and have been 
converted to International Standards Organization (ISO) units 
for proper comparison.)
A review of the post-service medical evidence indicates that 
the veteran was diagnosed with bilateral sensorineural 
hearing loss during a VA audiology consult in August 2001.  
The audiologist noted that the test results were consistent 
with acoustic trauma.  Since the veteran gave a history of 
in-service noise exposure, and denied post-service 
occupational or social noise exposure, the examiner concluded 
that it was "likely" that hearing loss was associated with 
service.  

In a January 2002 addendum to the audiology consult, however, 
the audiologist revised her opinion.  After reviewing the 
claims file, the audiologist noted that the veteran's 1963 
separation examination was negative for hearing loss.  She 
also became aware of a post-service history of exposure to 
aircraft noise.  After considering the new information, in 
particular the evidence of normal hearing upon separation, 
the examiner opined that it was unlikely that hearing loss 
was related to service.  

During the pendency of the appeal, the veteran received two 
additional VA evaluations, in July 2004 and July 2007.  In 
both cases, the VA examiners found that hearing loss was not 
related to service based on normal hearing at separation.  

The veteran also submitted the opinions of two private 
physicians in conjunction with his claim.  An 
otolaryngologist, Dr. F., first provided a written opinion in 
July 2003.  In his opinion, the veteran's in-service noise 
exposure would outweigh any hearing loss sustained as a 
Cessna pilot post-service.  In a January 2004 addendum 
written after he was afforded the opportunity to review the 
1963 and 1965 audiogram values, Dr. F. found that hearing 
loss was "probably" due to service, but that there was 
"some element of arteriosclerosis."  Dr. F. provided a 
second opinion, in September 2007, reiterating his belief 
that the veteran's hearing loss was the result of in-service 
acoustic trauma.  

A June 2004 private medical opinion submitted by Dr. M., an 
epidemiologist and son of the veteran, noted without 
elaborating that the audiometric testing at the veteran's 
separation was "subject to question."  In Dr. M.'s opinion, 
the veteran's hearing loss was caused by acoustic trauma in 
service as evidenced by the "substantial" high frequency 
hearing loss in the veteran's right ear evidenced on the 
April 1965 audiogram.  Dr. M. further noted that the 
veteran's recreational Cessna flying did not begin until July 
1971, well after the first indication of hearing loss in 
April 1965.  

In April 2007, Dr. M. wrote that it was his "firm opinion" 
that the veteran's hearing loss was related to noise exposure 
in service.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached. The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

The private opinions submitted by Drs. M. and F. indicate 
their strong belief that bilateral hearing loss is related to 
acoustic trauma in service.  Both physicians are medical 
professionals and are thus competent to render an opinion on 
this matter.  However, neither physician provides an adequate 
explanation for the lack of treatment for hearing loss in 
service or the February 1963 separation examination which is 
negative for hearing loss at any frequency.  Dr. M., in his 
June 2004 opinion, states that the results of the February 
1963 examination are "subject to question," but does not 
elaborate.  Dr. F., himself a veteran, has opined that the 
skill of corpsmen conducting separation audiograms was 
generally questionable, but has provided no evidence other 
than his own assertions to bolster his claim. Dr. F. also 
noted in his January 2004 addendum that arteriosclerosis was 
an element of bilateral hearing loss.  

The findings of the three VA examiners are of greater weight 
in this case.  Each examiner specializes in hearing disorders 
and is competent to render opinions as to the etiology of the 
veteran's bilateral hearing loss.  All three VA examiners 
pointed to the veteran's normal audiogram upon separation as 
the basis for their opinions that the veteran's hearing loss 
was not related to his service.  The July 2004 examiner in 
particular noted that it was "[c]ommonly accepted scientific 
knowledge ... that any potential damage resulting from exposure 
to intense noise ... manifests immediately upon exposure."  
The findings of the VA examiners are reasonably based in 
fact; thus, the Board has afforded them greater weight.  

The veteran's May 1965 Army Reserves audiogram reflects some 
deterioration in his high frequency hearing in the right ear, 
though the findings do not represent a hearing loss for VA 
compensation purposes.  However, the audiogram was conducted 
two years after the veteran's discharge from service.  It is 
not shown that the deterioration in the interim was due to 
service, and its probative value in determining whether 
hearing loss occurred in service is limited.  

The Board notes the veteran's belief that his bilateral 
hearing loss is causally related to active service.  However, 
he has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App.  183, 186 (1997); 
Espiritu v. Derwinski, 2  Vet. App. 492, 494-95 (1992).

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's bilateral hearing loss is causally 
related to active service.  Thus, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).








ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.    
 


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


